Exhibit 10.6

ASSIGNMENT OF MANAGEMENT AGREEMENT AND

SUBORDINATION OF MANAGEMENT FEES

THIS ASSIGNMENT OF MANAGEMENT AGREEMENT AND SUBORDINATION OF MANAGEMENT FEES
(“Assignment”) is made as of the 21st day of October, 2011, between TNP SRT
CONSTITUTION TRAIL, LLC, a Delaware limited liability company having an address
at c/o Thompson National Properties, LLC, 1900 Main Street, Suite 700, Irvine,
CA 92614 (“Borrower”), TL DOF III HOLDING CORPORATION, a Delaware corporation,
having an address at c/o Torchlight Investors, 230 Park Avenue, New York, New
York 10169 (together with its successors and/or assigns, “Lender”), and is
acknowledged and consented to by TNP PROPERTY MANAGER, LLC, a Delaware limited
liability company having its principal place of business at c/o Thompson
National Properties, LLC, 1900 Main Street, Suite 700, Irvine, CA 92614
(“Agent”).

RECITALS:

A. Borrower is the owner of fee title to the land and improvements known as _
Constitution Trail Shopping Center, Normal, Illinois, which land and
improvements are more particularly described in the Security Instrument (the
“Property”).

B. Lender is the current holder of a first lien mortgage loan in respect of the
Property in the original principal amount of Fifteen Million Five Hundred
Forty-Three Thousand Six Hundred Ninety-Six and 00/100 (15,543,696.00) (the
“Loan”). The Loan is evidenced by a note in the stated principal amount of
Fifteen Million Five Hundred Forty-Three Thousand Six Hundred Ninety-Six and
00/100 (15,543,696.00) (the “Note”) by Borrower in favor of Lender and secured
by, inter alia, that certain Mortgage, Security Agreement and Assignment of
Leases and Rents made by Borrower in favor of Lender (the “Security
Instrument”). The Note, the Mortgage and the other documents executed in
connection therewith are referred to herein collectively as the “Loan
Documents”.

C. Pursuant to a Property and Asset Management Agreement, dated as of TNP
Property Manager, LLC, a Delaware limited liability company (the “Management
Agreement”), a copy of which is annexed hereto as Exhibit A, Borrower appointed
Agent as the manager of the Property, and Agent accepted such appointment. The
Management Agreement calls for the payment of certain fees to Agent (the
“Management Fees”).

D. Lender requires that Borrower collectively assign the Management Agreement to
Lender and that Agent subordinate its interest in the Management Fees in lien
and payment to the Mortgage as set forth below.

AGREEMENT:

For good and valuable consideration, the parties hereto agree as follows:

1. Assignment of Management Agreement. As additional collateral security for the
Loan, Borrower hereby conditionally transfers, sets over and assigns to Lender
all of



--------------------------------------------------------------------------------

Borrower’s right, title and interest in and to the Management Agreement, said
transfer and assignment to automatically become a present, unconditional
assignment, at Lender’s option, in the event of a default by Borrower under the
Loan Documents, including but not limited to escrow agreements, and the failure
of Borrower to cure such default within any applicable notice and/or grace
period.

2. Subordination of Management Fees. The Management Fees and all rights and
privileges of Agent to such Management Fees are hereby and shall at all times
continue to be subject and unconditionally subordinate in all respects in lien
and payment to the lien and payment of the Loan Documents and to any renewals,
extensions, modifications, assignments, replacements, or consolidations thereof
and the rights, privileges, and powers of Lender thereunder.

3. Termination. At such time as the Loan is paid in full and the Mortgage is
released or assigned of record, this Agreement and all of Lender’s right, title
and interest hereunder with respect to the Management Agreement shall terminate.

4. Estoppel. Agent represents and warrants that (a) the Management Agreement is
in full force and effect and has not been modified, amended or assigned with
respect to the Property, (b) neither Agent nor Borrower is in default under any
of the terms, covenants or provisions of the Management Agreement and Agent
knows of no event which, but for the passage of time or the giving of notice or
both, would constitute an event of default under the Management Agreement,
(c) neither Agent nor Borrower has commenced any action or given or received any
notice for the purpose of terminating the Management Agreement with respect to
the Property and (d) the Management Fees and all other sums due and payable
prior to the date hereof to the Agent under the Management Agreement have been
paid in full.

5. Borrower’s Covenants. Borrower hereby covenants with Lender that during the
term of this Assignment: (a) Borrower shall not transfer the responsibility for
the management of the Property from Agent to any other person or entity without
prior written notification to Lender and the prior written consent of Lender,
which consent shall not be unreasonably withheld or delayed, other than to
Borrower or an affiliate of Borrower; (b) Borrower shall not terminate or amend
any of the terms or provisions of the Management Agreement without the prior
written consent of Lender, which consent shall not be unreasonably withheld or
delayed; and (c) Borrower shall, in the manner provided for in this Agreement,
give notice to Lender of any notice or information that Borrower receives which
indicates that Agent is terminating the Management Agreement or that Agent is
otherwise discontinuing its management of the Property.

6. Agreement by Borrower and Agent. Borrower and Agent hereby agree that upon
the occurrence an Event of Default under the Loan Documents (an “Event of
Default”) during the term of this Agreement, at the option of Lender exercised
by written notice to Borrower and Agent: (a) all rents, security deposits,
issues, proceeds and profits of the Property collected by Agent, after payment
of all costs and expenses of operating the Property (including, without
limitation, operating expenses, real estate taxes, insurance premiums and
repairs and maintenance), shall be applied in accordance with Lender’s written
directions to Agent; (b) Agent shall not collect or be entitled to any
Management Fees or other fee or



--------------------------------------------------------------------------------

commission due under the Management Agreement following termination thereof,
except those that are due and payable prior to the date of any such termination
thereof; and (c) Lender may exercise its rights under this Assignment and may
immediately terminate the Management Agreement and require Agent to transfer its
responsibility for the management of the Property to a management company
selected by Lender in Lender’s sole and absolute discretion.

7. Lender’s Right to Replace Agent. In addition to the foregoing, in the event
that Agent becomes insolvent, Lender may exercise its rights under this
Assignment and direct Borrower to terminate the Management Agreement and to
replace Agent with a management company acceptable to Lender in Lender’s sole
and absolute discretion.

8. Receipt of Management Fees. Borrower and Agent hereby agree that Agent shall
not be entitled to receive any Management Fees or other fee, commission or other
amount payable to Agent under the Management Agreement for and during any period
of time that any Event of Default has occurred and is continuing; provided,
however, that Agent shall not be obligated to return or refund to Lender any
Management Fees or other fee, commission or other amount already received by
Agent prior to the occurrence of the Event of Default and to which Agent was
entitled under this Assignment; and provided, further, that Agent shall have no
further obligation to perform its obligations under the Management Agreement for
so long as and to the extent that Agent is not collecting Management Fees or has
not been paid same.

9. Consent and Agreement by Agent. Agent hereby acknowledges and consents to
this Assignment and agrees that Agent will act in conformity with the provisions
of this Assignment and Lender’s rights hereunder or otherwise related to the
Management Agreement. In the event that the responsibility for the management of
the Property is transferred from Agent in accordance with the provisions hereof,
Agent shall, and hereby agrees to, fully cooperate in transferring its
responsibility to a new management company and effectuate such transfer no later
than thirty (30) days from the date the Management Agreement is terminated.
Further, Agent hereby agrees (a) not to contest or impede the exercise by Lender
of any right it has under or in connection with this Assignment; and (b) that it
shall, in the manner provided for in this Assignment, give at least thirty
(30) days prior written notice to Lender of its intention to terminate the
Management Agreement or otherwise discontinue its management of the Property.

10. Governing Law. This Assignment shall be deemed to be a contract entered into
pursuant to the laws of the state of Illinois and shall in all respects be
governed, construed, applied and enforced in accordance with the laws of the
state of Illinois without regard to principles of conflicts of laws. For the
purposes of any litigation relating to this Assignment, Borrower and Agent each
hereby irrevocably submits to the jurisdiction of any State or Federal courts of
the State of Illinois and any State or Federal courts of the Southern District
of New York of competent jurisdiction, and agrees with Lender that personal
jurisdiction over Borrower and Agent rests with such courts for purposes of any
action on or related to this Assignment. Borrower and Agent each hereby waives
personal service by manual delivery and agrees that service of process may be
made by prepaid certified mail directed to the address of such party for notices
under this Assignment or at such other address as may be designated in writing
by Borrower and Agent, respectively, to Lender, and that upon mailing of such
process such service will be effective as if such party was personally served.
Borrower and Agent each agrees that a final judgment in any such action or
proceeding shall be conclusive and may be



--------------------------------------------------------------------------------

enforced in other jurisdictions by suit on the judgment or in any manner
provided by law. Borrower and Agent each further waives any objection to venue
in any such action or proceeding on the basis of inconvenient forum. Borrower
and Agent each agrees that any action on or proceeding brought against Lender
shall only be brought in such courts.

11. Notices. Any notice, demand, statement, request or consent made hereunder
shall be in writing and shall be deemed to be received by the addressee on the
third day following the day such notice is deposited with the United States
Postal Service first class certified mail, return receipt requested, addressed
to the address, as set forth below, of the party to whom such notice is to be
given, or to such other addressee as either party shall in like manner designate
in writing. The addresses of the parties hereto are as follows:

 

If to Borrower:   

TNP SRT Constitution Trail, LLC

c/o Thompson National Properties, LLC

1900 Main Street, Suite 700,

Irvine, CA 92614

Attention: Christopher Lal, Esq., General Counsel

Facsimile: (949) 252-0212

 

With a copy to:

 

Hirschler Fleischer

The Edgeworth Building

2100 East Cary Street

Richmond, VA 23223

Attention: Thomas G. Voekler, Esq.

Facsimile: (804) 644-0957

 

     If to Agent:   

TNP Property Manager, LLC

c/o Thompson National Properties, LLC

1900 Main Street, Suite 700,

Irvine, CA 92614

Attention: Christopher Lal, Esq., General Counsel

Facsimile: (949) 252-0212

 

   If to Lender:   

TL DOF III Holding Corporation

c/o Torchlight Investors

230 Park Avenue

New York, NY 10169

Attention: Steve Schwartz

Facsimile: (212) 883-2955

  



--------------------------------------------------------------------------------

     

With a copy to:

 

TL DOF III Holding Corporation

c/o Torchlight Investors

230 Park Avenue

New York, NY 10169

Attention: Abbey Kosakowski, Esq.

Facsimile: (212) 883-2888

 

And a copy to:

 

Herrick, Feinstein LLP

2 Park Avenue

New York, NY 10016

Attention: Dennis M. Sughrue, Esq.

Facsimile: (212) 545-3437

     

For purposes of this Section 11, the term “Business Day” shall mean a day on
which commercial banks are not authorized or required by law to close in New
York, New York.

12. No Oral Change. This Assignment, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Borrower, Agent or Lender, but only
by an agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

13. Liability. If Borrower or Agent consists of more than one person, the
respective obligations and liabilities of each such person hereunder shall be
joint and several. This Assignment shall be binding upon and inure to the
benefit of Borrower, Agent and Lender and their respective successors and
assigns forever.

14. Inapplicable Provisions. If any term, covenant or condition of this
Assignment is held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.

15. Headings, etc. The headings and captions of various paragraphs of this
Assignment are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

16. Duplicate Originals; Counterparts. This Assignment may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Assignment may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Assignment. The failure of any party hereto
to execute this Assignment, or any counterpart hereof, shall not relieve the
other signatories from their obligations hereunder.



--------------------------------------------------------------------------------

17. Number and Gender. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

18. Miscellaneous. (a) Wherever pursuant to this Assignment (i) Lender exercises
any right given to it to approve or disapprove, (ii) any arrangement or term is
to be satisfactory to Lender, or (iii) any other decision or determination is to
be made by Lender, the decision of Lender to approve or disapprove, all
decisions that arrangements or terms are satisfactory or not satisfactory and
all other decisions and determinations made by Lender, shall be in the sole and
absolute discretion of Lender and shall be final and conclusive, except as may
be otherwise expressly and specifically provided herein.

(b) Wherever pursuant to this Assignment it is provided that Borrower pay any
costs and expenses, such costs and expenses shall include, but not be limited
to, reasonable legal fees and disbursements or Lender, whether retained firms,
the reimbursement for the expenses of in-house staff or otherwise.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF Borrower and Lender have executed this Assignment as of the
date first written above.

 

BORROWER:

TNP SRT CONSTITUTION TRAIL, LLC,

a Delaware limited liability company

By:   TNP Strategic Retail Operating Partnership, L.P., a Delaware limited
partnership, its Sole Member   By:   TNP Strategic Retail Trust, Inc.,     a
Maryland corporation, its General Partners     By:  

/s/ James Wolford

      Name: James Wolford       Title: CFO LENDER: TL DOF III HOLDING
CORPORATION, a Delaware corporation By:  

/s/ Steven Z. Schwartz

  Name: Steven Z. Schwartz   Title: Managing Director

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:

AGENT:

TNP PROPERTY MANAGER, LLC,

a Delaware limited liability company

 

  By:  

Thompson National Properties, LLC.,

a Delaware limited liability company,

its sole member

 

By:

 

/s/ James Wolford

    Name: James Wolford    

Title: CFO

 



--------------------------------------------------------------------------------

EXHIBIT A

Property Management Agreement

[To be Attached]